DETAILED ACTION
The applicant’s amendment filed on January 31, 2022 has been entered.

Claim Rejections - 35 USC § 112
Claims 5-6 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Referring to claim 5, the limitation “wherein the first retaining element second section surface has an angle of departure as measured relative to the first retaining element first section that is less than 90 degrees” contains subject matter which was not described in the specification (see figure 5, wherein second portion surface 56 making angle greater than 90 with 54, not less than  90) .  
Referring to claim 6, the claim 6 is rejected by the same reason as applied to the rejection of claim 5 above.

Referring to claim 15, the limitation “the first second retaining element second section comprises a curved upwardly facing surface between the second retaining element first section and the second retaining element terminal end” contains subject matter which was not described in the specification.


Referring to claims 16-17, the claims 16-17 are rejected by the same reason as applied to the rejection of  claim 15 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 15, the limitation “the first second retaining element second section comprises a curved upwardly facing surface between the second retaining element first section and the second retaining element terminal end” is indefinite for failing to particularly point out and distinctly claim the subject matter. It is not clear and no structure provided in specification which mentions the first second retaining element second section between the second retaining element first section and the second retaining element terminal end. Clarification is required.

Referring to claims 16-17, the claims 16-17 are rejected by the same reason as applied to the rejection of claim 15 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1- 4, 7, 9, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gretz et al. (US8324516, hereinafter Gretz) in view of Hiner et al. (USD611170, hereinafter Hiner) and Alderson et al. (US8592681, hereinafter Alderson).

Referring to claim 1.  Gretz discloses a plate (24 see figures 7- 14) for attachment with an external object having an opening for passing one or more electrical element there through (paragraph 0024 states, “the flexible panel 62 includes a hole 70 in the center and eight open slots 71 extending radially outward from the hole 70 thereby defining a plurality of flaps 72 in the flexible panel 62. As shown in FIG. 9, when cables are later inserted through the flexible slotted insert 24, it is important that the flaps 72 open freely upon insertion of cables through the panel 62”), t
the plate (24 in figure 7-8) comprising: 
a body (62 in figures 7-8) comprising opposed first (a first surface of 62 close to 68 in figure 8) and second surfaces (a second surface of 62 opposite the surface of 62 toward 68 in figure 7); 
one or more openings (70 and slits 71, see in figure 13) disposed through the body (62) and extending between opposed peripheral edges of the body  for accommodating the passage of one or more electrical elements therethrough (the hole 70 and slits 71 is extending between opposed peripheral edges of 62 for accommodating one or more cables there through ); 
a first retaining element (the top 68 in figure 8 and 11) extending from the first surface (the top 68 projecting outwardly the first surface of 62 close to top 68 in figure 11) and positioned adjacent a body top peripheral edge (top 68 adjacent to a top portion of 62 in figure 11); and a first retaining element (the top 68 in figure 8 and 11)  wherein the first retaining element has a first section that projects outwardly in a direction perpendicular to the first surface and has a second section that projects upwardly away from the first section  (see top 68 in figure 8 and 11);
a second retaining elements (the bottom 68 in figure 8 and 11) extending from the first surface (the bottom 68 projecting outwardly the surface of 62 close to 68 in figure 11) and positioned adjacent a body bottom peripheral edge (the bottom 68 adjacent to the bottom portion of 62 in figure 10); wherein the second retaining element has a first section that projects outwardly in a direction perpendicular to the first surface and has a second section that projects downwardly away from the second retaining element first section  (see top 68 in figure 8 and 11);
wherein the first retaining element first section and second retaining element first section are positioned a distance apart from one another that is less than a distance between opposed top and bottom sections of the external object opening (75 of top and bottom 68 having portions  extends though external object opening and a distance between two 75 is less than a distance between opposed top and bottom sections of the external object opening, see figure 13-14) 

Gretz clearly does not disclose the plate is movable in an up and down direction within the external object opening between a top portion of the external object opening and a bottom portion of the external object opening,
wherein the first retaining element second section extends a length that is different than the second retaining element second section, and wherein the first retaining element second section has a surface extending between the first retaining element first section and an upwardly-facing terminal end of the first retaining element that is shaped differently than a surface of the second retaining element second section extending between the second retaining element first section and a downwardly-facing terminal end of the second retaining element.

Hiner discloses  the plate is movable in an up and down direction within the external object opening between a top portion of the external object opening and a bottom portion of the external object opening, wherein the first retaining element second section extends a length that is different than the second retaining element second section  (see top (first) retaining element in figure 2 is configured differently than the bottom retaining element by having different length and movable in up and down direction; because of having claimed structure, able to perform claimed installation steps, The product is what it is not how it is used or installed, the same structure can be used or installed multiple ways; therefore this limitation defining how the product is installed or used is not given any patentable weight. It should be emphasized that “apparatus claims must be structurally distinguishable from the prior art.” MPEP 2114. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959) it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function.).

 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to modify the Gretz to have retaining members of Hiner into the Gretz in order to easily assembled or removed plate to align  the parts of the plate to engage or connect in proper location. The product is what it is not how it is used or installed, the same structure can be used or installed multiple ways; therefore, this limitation defining how the product is installed or used is not given any patentable weight. It should be emphasized that “apparatus claims must be structurally distinguishable from the prior art.” MPEP 2114. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959) it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function. 
Alderson discloses wherein the first retaining element second section has a surface extending between the first retaining element first section and an upwardly-facing terminal end of the first retaining element that is shaped differently than a surface of the second retaining element second section extending between the second retaining element first section and a downwardly-facing terminal end of the second retaining element (see upside down figures 4-5,  48 shaped differently than 50).

 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to modify the Gretz to have retaining members of Alderson into the Gretz in view of Hiner in order to easily assembled or removed plate by improving the contact and vertical alignment between the two mating parts and to enable easy removal and/or installation of a cover while still holding tight to lower mating parts.

Referring to claim 2,  Gretz in view of Alderson and Hiner disclose the plate as recited in claim 1, wherein the first retaining element first section is positioned a distance from the second retaining element downwardly-facing terminal end that less than a distance as measured between the top portion and the bottom portion of the external object opening, and wherein the first retaining element upwardly-facing terminal end is positioned a distance from the second retaining element first section that is greater than the distance as measured between the top portion and the bottom portion of the external object opening (see figure 13-14 of Gretz; also see figure 2 of Hiner)

Referring to claim 3, Gretz in view of Alderson and Hiner disclose the plate as recited in claim 2, wherein the first retaining element second section extends a length as measured from the first retaining element first section that is greater than a length of the second retaining element second section as measured from the second retaining element first section (see second portions of top and bottom retaining members in figure 2 of Hiner).

Referring to claim 4,  Gretz in view of Alderson and Hiner disclose the plate as recited in claim 2, wherein the second retaining element has an angled surface portion moving away from the second retaining element downwardly-facing terminal end, wherein the angled surface portion extends outwardly away from the plate first surface  (see an angled surface portion of bottom retaining member 68  in figure 2 of Hiner; or an angled surface portion of 50 in upside down figure of Alderson ).

Referring to claim 7, Gretz in view of Alderson and Hiner disclose the plate as recited in claim 1, wherein the first and second retaining elements are integral with the body and form a one-piece construction (see top and bottom 68 in figure 8 of Gretz). 

Referring to claim 9, Gretz in view of Alderson and Hiner disclose the plate wherein the body includes more than one of the first retaining elements and a more than one of the second retaining elements (see figure 3 of Alderson).

Referring to claim 21, Gretz discloses a plate (24, in figures 7-12) for connecting with an external object (22) the plate (24) comprising: 
a body (62) having opposed first (a first surface of 62 close to 68 in figure 8) and second surfaces (a second surface of 62 in figure 7opposed to the first surface of 62 close to 68 in figure 8), and having a top portion at one end of the body (a top portion of 62 at top 68 in figure 8) and a bottom portion at another end of body opposite the top portion (a top portion of 62 at top 68 in figure 8);
an opening (70 and/or slits 71) disposed through the body first and second surfaces (the top and the bottom portion of 62 in figures 7-8) and surrounded within the body (62), the opening configured to accommodate a passage of one or more electrical elements through the plate (the hole 70 is extending between opposed peripheral edges of 62 for accommodating one or more cables therethrough, see abstract); 
a first retaining elements (top 68 in figures 8 and 11) extending outwardly from the body first surface (top 68 projecting outwardly the first surface of 62 close to top 68 in figure 11) adjacent the top portion (the top portion of 62), the first retaining element (top 68 in figure 8 and 11); and having a section projects upwardly parallel with the first surface to a terminal end of the first retaining element (the top 68 having a section projects downwardly in figure 12  in view of figure 8 and 11)
a second retaining elements (bottom 68 in figures 8 and 11) extending outwardly from the body first surface (bottom 68 projecting outwardly the first surface of 62 close to top 68 in figure 11) adjacent the bottom portion (the bottom portion of 62), and having a section projects downwardly parallel with the first surface to a terminal end of the second retaining element (the bottom 68 having a section project downwardly in figure 12  in view of figure 8 and 11)  

Gretz clearly does not disclose wherein the first retaining element and second retaining element each include surfaces positioned apart from one another a distance that is less than a distance between a top portion and a bottom portion of an opening through the external object to enable up and down movement of the plate within the opening;
and the first retaining element having a section that projects upwardly in a gradual manner to a terminal end of the first retaining element.
Hiner discloses and wherein the first retaining element and second retaining element each include surfaces positioned apart from one another a distance that is less than a distance between a top portion and a bottom portion of an opening through the external object to enable up and down movement of the plate within the opening (see top and bottom retaining element in figure 2 space apart less than opening of the object in figure 2 ).

 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to modify the Gretz to have arrangement of retaining members of Hiner into the Gretz in order to easily assembled or removed plate to align  the parts of the plate to engage or connect in proper location. The product is what it is not how it is used or installed, the same structure can be used or installed multiple ways; therefore, this limitation defining how the product is installed or used is not given any patentable weight. It should be emphasized that “apparatus claims must be structurally distinguishable from the prior art.” MPEP 2114. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959) it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function. 

Alderson discloses the first retaining element having a section that projects upwardly in a gradual manner to a terminal end of the first retaining element (see upside down figures 4-5,  see 48).

 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to modify the Gretz to have first retaining member as taught by Alderson into the Gretz in view of Hiner in order to easily assembled or removed plate by improving the contact and vertical alignment between the two mating parts and to enable easy removal and/or installation of a cover while still holding tight to lower mating parts.

Referring to claim 22, Gretz in view of Hiner and Alderson disclose the plate as recited in claim 22, wherein the first retaining element is curved , and the second retaining element section is flat (see 48 is curved outwardly and 50 is flat outwardly and inwardly).


Referring to claim 23, Gretz in view of Hiner and Alderson disclose the plate as recited in claim 22, wherein the first retaining element second extends upwardly a distance that is greater  than a distance the second retaining element second extend downwardly (see second portions of top and bottom retaining members in figure 2 of Hiner).
Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Gretz and Hiner and Alderson in view of Helmsdorfer (US4688747, hereinafter Helmsdorfer).

Referring to claim 8, Gretz in view of Hiner and Alderson disclose the plate as recited in claim 1, but fail to disclose further comprising a number of holes positioned along a peripheral edge of the body extending from the first surface to the second surface for attaching the body to the external object, wherein the number of holes align with attachment holes in the external object adjacent the external object opening when the first and second retaining elements are disposed in the external object opening.

Helmsdorfer discloses further comprising a number of holes  positioned along a peripheral edge of the body (holes having screws 22 of plate 20) extending from the first surface to the second surface (holes extending from opposed first and second surfaces of 20) for attaching the body to the external object, wherein the number of holes  align with attachment holes in the external object  (adjacent the external object opening when the first and second retaining elements are disposed in the external object opening (see holes of 20 align with the holes of the external object 12 adjacent to the opening of 12, see figures 2 and 4).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the plate of Gretz in view of Hiner and Alderson to have arrangement as taught by Helmsdorfer in order to securely fix the plate body to the external member; Column 3, lines 15-25 states, “The wall aperture molding 10 includes a molding plate 20, adapted to be secured over the wall opening 14 in any suitable manner, as with screws 22. …. upon installation of the molding plate 20 to the wall 12, the openings 14 and 24 will be aligned to allow for the passage of the cable 16 therethrough”. 

Claims 10-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gretz et al. (US8324516, hereinafter Gretz) in view of Alderson et al. (US8592681, hereinafter Alderson).

Referring to claim 10, Gretz discloses a pass through plate (24 see figures 7- 12) for connecting with an opening through an external object (paragraph 0024 states, “the flexible panel 62 includes a hole 70 in the center and eight open slots 71 extending radially outward from the hole 70 thereby defining a plurality of flaps 72 in the flexible panel 62. As shown in FIG. 9, when cables are later inserted through the flexible slotted insert 24, it is important that the flaps 72 open freely upon insertion of cables through the panel 62”), t
the pass through plate (24 in figure 7-8) comprising: 
a body (62) having a thickness along a peripheral edge (a thickness along peripheral edge 62 in figures 8) defined between opposed first (a front surface in figure 8) and second surfaces (a back surface in figure 8); 
the body having one or more cavities (70 and/or slits 71, see in figure 13) disposed there through (62) and positioned between opposed peripheral edges of the body opposed peripheral edges for accommodating passage of one or more electrical elements therethrough (the hole 70 and slits 71 is extending between opposed peripheral edges of 62 for accommodating one or more cables therethrough; note: “for” defines only intended use); 
a first retaining element (the top 68 in figure 8 and 11) positioned adjacent a top portion of body (top 68 adjacent to a top portion of 62 in figure 11) and comprising a first section projects outwardly away from the first surface (the top 68 having a first section projecting outwardly the first surface of 62 close to top 68 in figure 11) and; 
wherein the first retaining element comprises a second section that extends from the first section in an upward direction to the terminal end (the top 68 having a second section projecting upwardly the first surface of 62 close to top 68 in figure 11);
a second retaining element positioned adjacent a bottom portion of the body (the bottom 68 adjacent to the bottom portion of 62 in figure 10) (the bottom 68 in figure 8 and 11) and comprising a firsts section projects outwardly from the first surface (the bottom 68 having a first section projecting outwardly the surface of 62 close to 68 in figure 11) and; wherein the second retaining element comprises a second section that extends from the second retaining element first section in a downward direction to the terminal end (the top 68 having a second section projecting downwardly the first surface of 62 close to top 68 in figure 11);


Gretz fails to disclose wherein the first retaining element second section surface has an angle of departure as measured relative to the first retaining element first section that is greater than 90 degrees.

Alderson discloses wherein the first retaining element second section surface has an angle of departure as measured relative to the first retaining element first section that is greater than 90 degrees (see upside down figures 4-5,  48 shaped having second  section having angle greater than 90 with respect to the first section).

 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to modify the Gretz to have retaining members of Alderson into the Gretz in order to easily assembled or removed plate by improving the contact and vertical alignment between the two mating parts and to enable easy removal and/or installation of a cover while still holding tight to lower mating parts.

Referring to claim 11, Gretz in view of Alderson disclose the plate as recited in claim 10, wherein the body is rectangular in shape and the top portion of the body and bottom portion of the body are located along opposed short sides of the body (see 62 in figure 8 of Gertz and the top portion of body 62 at top 68 and the bottom portion of body 62 at bottom 68).

Referring to claim 12, Gretz in view of Alderson disclose the plate as recited in claim 10, wherein the body is rectangular in shape and having more than one cavities wherein the open cavities are surrounded by the body (slits 71 in figure 8 surrounded by 62) extend between opposed long sides of the body (extend between long side of body 62) and are separated by cross elements that are integral with the body (slits 71 having cross element between two adjacent slits 71).

Referring to claim 14,  Gretz in view of Hiner disclose the plate as recited in claim 10, wherein the first retaining element second section extends upwardly in a gradual manner moving from the first retaining element first section to the first retaining element terminal end (see 48 in upside down figure of Alderson), 

Referring to claim 16, Gretz in view of Hiner disclose the plate as recited in claim 15, wherein the first retaining element second section extends a length as measured from the first retaining element first section that is different than a length of the second retaining element second section as measured from the second retaining element first section (see second portions of top and bottom retaining members in figure 2 of Hiner).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gretz, Alderson, and further in view of Helmsdorfer (US4688747, hereinafter Helmsdorfer).

Referring to claim 13, Gretz in view of Alderson disclose the plate as recited in claim 1, but fail to disclose further comprising a number of holes positioned along a peripheral edge of the body extending from the first surface to the second surface for attaching the body to the external object, wherein the number of holes align with attachment holes in the external object adjacent the external object opening when the first and second retaining elements are disposed in the external object opening.

Helmsdorfer discloses further comprising a number of holes  positioned along a peripheral edge of the body (holes having screws 22 of plate 20) extending from the first surface to the second surface (holes extending from opposed first and second surfaces of 20) for attaching the body to the external object, wherein the number of holes align with attachment holes in the external object  (adjacent the external object opening when the first and second retaining elements are disposed in the external object opening (see holes of 20 aligning with the holes of the external object 12 adjacent to the opening of 12, see figures 2 and 4).

It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify the plate of Gretz in view of Alderson to have arrangement as taught by Helmsdorfer in order to securely fix the plate body to the external member; Column 3, lines 15-25 states, “The wall aperture molding 10 includes a molding plate 20, adapted to be secured over the wall opening 14 in any suitable manner, as with screws 22. …. upon installation of the molding plate 20 to the wall 12, the openings 14 and 24 will be aligned to allow for the passage of the cable 16 therethrough”. 

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gretz, Alderson, and Hiner et al. (USD611170, hereinafter Hiner) and

Referring to claim 17, Gretz in view of Hiner disclose the plate as recited in claim 16, wherein the first retaining element second section length is greater than the length of the second retaining element second section length.
Hiner discloses wherein the first retaining element second section length is greater than the length of the second retaining element second section length (see second portions of top retaining member having length greater than the second portion of bottom retaining members in figure 2 of Hiner).

 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to modify the Gretz in view of Alderson to have length of retaining members  as taught by Hiner in order to easily assembled or removed plate to align  the parts of the plate to engage or connect in proper location. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/Primary Examiner, Art Unit 2847